Memorandum Order issued March 7, 2017




                                In The

                         Court of Appeals
                               For The

                     First District of Texas
                      ————————————
                         NO. 01-16-00643-CV
                      ————————————
ROSE PATRICIA ANN SHIELDS, OSCAR URBINA, ARNOLD SHIELDS,
INDIVIDUALLY, D/B/A GALVESTON SERVICE COMPANY, D/B/A BLU
  SHIELDS CONSTRUCTION, AND BLU SHIELDS CONSTRUCTION,
                       LLC, Appellants
                                  V.
COMMERCIAL STATE BANK, DOUGLAS FAVER, SCOTT CONKLING,
  MELISSA CONKLING, SUZANNE HUBBARD, DANIEL JURGENA,
ROXANNE TOMOLIALO, JOSEPH COX, THOMAS WALSH AND GINA
                 F. DOMINIQUE, Appellees


                On Appeal from the 129th District Court
                        Harris County, Texas
                  Trial Court Cause No. 2015-06750
                           MEMORANDUM ORDER
      Appellants, Rose Patricia Ann Shields, Oscar Urbina, Arnold Shields,

Individually, d/b/a Galveston Service Company, d/b/a Blu Shields Construction, and

Blu Shields Construction, LLC, filed a notice of appeal on October 12, 2016, from

the trial court’s final judgment, signed on September 15, 2016. Appellants Rose

Patricia Ann Shields, Oscar Urbina, and Arnold Shields are prosecuting this appeal

pro se. Appellant Arnold Shields also signed the notice of appeal on behalf of Blu

Shields Construction, LLC, as its “managing member.”

      Though generally a corporation may be represented in litigation only by a

licensed attorney, a non-attorney may perfect appeal on behalf of a corporation.

Kunstoplast of Am., Inc. v. Formosa Plastics Corp., USA, 937 S.W.2d 455, 456 (Tex.

1996) (holding that nonlawyers may perfect corporation’s appeal by depositing cash

with district clerk in lieu of cost bond). However, appellant Arnold Shields may not

represent Blu Shields Construction, LLC, in this appeal. See Digital Press, Inc. v.

Am. City Bus. Journal, No. 01-01-00585–CV, 2001 WL 1587635, at *1 (Tex.

App.—Houston [1st Dist.] Dec. 13, 2001, no pet.) (per curiam) (after appellate court

had granted appellant’s counsel’s motion to withdraw, appeal by unrepresented

corporation dismissed after corporation failed to respond to order to retain new

counsel who shall file notice of appearance within 30 days) (citing, inter alia,

Kunstoplast, 937 S.W.2d at 456).


                                         2
      On January 10, 2017, this Court granted, in part, appellants’ second extension

request for 30 days to obtain counsel and to pay for the reporter’s record. That Order

further warned appellants that if they failed to timely comply with that Order, this

Court would dismiss Blu Shields Construction, LLC, from this appeal and set the

briefing schedule without the reporter’s record. See TEX. R. APP. P. 37.3(c)(1), (2),

42.3(b), (c). Neither a timely response nor the reporter’s record has been filed in

this Court.

      Accordingly, we DISMISS the appeal as to Blu Shields Construction, LLC,

only. See TEX. R. APP. P. 42.3(b), (c). The Clerk of this Court is directed to remove

Blu Shields Construction, LLC, from the style of this appeal, which remains pending

with pro se appellants Rose Patricia Ann Shields, Oscar Urbina, and Arnold Shields,

Individually, d/b/a Galveston Service Company, d/b/a Blu Shields Construction.

      Furthermore, this Court will consider and decide this appeal on those issues

or points that do not require a reporter’s record for a decision. See TEX. R. APP. P.

37.3(c)(1), (2). Appellants’ brief is ORDERED to be filed n o lat e r t h an 3 0 days

from the date of this order. S ee id . 38.6(a).

                                  PER CURIAM
Panel consists of Justices Jennings, Higley, and Massengale.




                                          3